Citation Nr: 0002102	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  99-01 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for compensation purposes 
for a disability of the lower teeth.  

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from February 1960 to 
February 1965.  

In addition to the claim of entitlement to service connection 
for compensation purposes for a disability of the lower teeth 
that was addressed by the Regional Office (RO), the veteran 
also argues in his Notice of Disagreement (NOD), Substantive 
Appeal, and hearing testimony that his lower teeth were 
excessively ground down as part of the treatment administered 
for his two missing upper teeth.  In 1965, service connection 
was granted for treatment purposes for, inter alia, the 
veteran's two front upper teeth (numbers 8 and 9) based on a 
traumatic injury in service in which those teeth were knocked 
out.  To date the RO has not addressed what appears to be a 
reasonably raised claim of entitlement to service connection 
for compensation purposes for a dental disability of the 
lower teeth secondary to the treatment administered to 
correct the service-connected disability of the two front 
upper teeth.  That claim is referred to the RO for 
appropriate action.  Ledford v. West, 136 F. 3d 776, 779-80 
(Fed. Cir. 1998); Godfrey v. Brown, 7 Vet. App. 398 (1995). 

In addition, the veteran asserted in his NOD that he believes 
he is "entitled for full dental work on" his teeth.  
Service connection is also available for the sole purpose of 
establishing entitlement to dental care at VA expense.  
38 U.S.C.A. § 1712; 38 C.F.R. § 3.381.  The Board of 
Veterans' Appeals (Board) construes the record to contain a 
claim of entitlement to eligibility for treatment under 
38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.  Mays v. Brown, 5 
Vet. App. 302 (1993).  The Board notes that the November 1998 
Statement of the Case (SOC) indicated the veteran's claim 
would be referred to a dental clinic for consideration 
regarding eligibility for dental treatment, and it is not 
evident from the claims folder what, if any, action was taken 
in that regard.  That claim is also referred to the RO for 
appropriate action, which may include consideration of such 
claim under both the version of 38 C.F.R. §§ 3.381, 3.382 in 
effect before June 8, 1999, and the amended regulation, 
38 C.F.R. § 3.381, in effect on and after June 8, 1999.  
Ledford, Godfrey; Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  



FINDING OF FACT

Competent evidence of the current presence of dental trauma 
to the lower teeth, of the in-service incurrence of dental 
trauma to the lower teeth, and of a nexus between a current 
disability of a lower tooth and service has not been 
submitted.  


CONCLUSION OF LAW

A well-grounded claim of entitlement to service connection 
for compensation purposes a disability of a lower tooth has 
not been presented.  38 U.S.C.A. § 5107.  


REASONS AND BASES FOR FINDING AND CONCLUSION


Background
The veteran argues that during service his sister struck him 
in the mouth with a telephone in January 1963 and knocked out 
his two front upper teeth, and also chipped a lower tooth.  

The veteran's service medical records include dental records 
from March Air Force Base and Tachi-East Dental Clinic, and 
the Board notes that on January 21, 1963, the veteran was 
treated for fractures of teeth 8 and 9.  Four days later 
sutures were removed.  There is no mention of damage to a 
lower tooth at that time.  Among the remainder of the 
veteran's service medical records are references to treatment 
for caries, an upper denture, in addition to non-dental 
problems, but no mention of a traumatic injury to any lower 
teeth.  The report of examination conducted incident to the 
veteran's separation also notes the veteran was missing the 
two front upper teeth, but makes no reference to a chipped 
lower tooth.  

In February 1965 the veteran filed a claim of entitlement to 
service connection for his two front teeth, which were 
knocked out.  No mention is made of a chipped lower tooth.  
In July 1965, service connection was granted for trauma to 
teeth number 8 and 9 (the two front teeth).  Service 
connection was also granted for teeth 2, 3, 4, 5, 10, 11, 12, 
13, 14, 15, 17, 18, 19, 20, 24, 25, 28 and 29, but not based 
on trauma, and the veteran was directed to contact the 
nearest VA office to inquire regarding eligibility for dental 
treatment.  In November 1997 the veteran sought service 
connection for a disability of the lower teeth.  That claim 
was denied because the RO concluded the veteran had sustained 
no disability of the lower teeth under VA laws and 
regulations.

In November 1998 he was provided a SOC in which it was 
explained that his service connection claim for compensation 
purposes was denied as not well grounded:  there was no 
mention of dental trauma to lower teeth in the veteran's 
service medical records.  The RO further explained that the 
veteran's letter was being referred to the dental clinic for 
a response regarding eligibility for dental treatment.  

At his July 1999 hearing before the undersigned the veteran 
testified that even though his service medical records do not 
reflect that he sustained a chipped lower tooth when his 
sister knocked out his two upper front teeth, that lower 
tooth injury did occur at that time.  The undersigned 
suggested that the veteran should obtain a statement from the 
veteran's sister in which she described the incident in which 
she struck the veteran with the telephone and chipped his 
bottom tooth, as the reason the claim was denied by the RO 
was that there was no evidence in the service medical records 
that a lower tooth was damaged by trauma.  The claims folder 
before the Board does not contain a statement from the 
veteran's sister, however, describing the incident or the 
damage to the lower tooth.  


Applicable Laws and Regulations
Service connection for compensation purposes is available 
only for dental disabilities that are the result of 
osteomyelitis or osteoradionecrosis, or due to the loss, 
malunion or limited motion of the mandible, maxilla, ramus, 
condyloid process, or hard palate, or due to the loss of 
teeth due to loss of substance of the body of the upper or 
lower jaw.  38 C.F.R. § 4.150 (1999).  

Generally, for a claim to be well grounded, a claimant must 
submit each of the following: (1) a medical diagnosis of a 
current disability; (2) medical evidence, or in certain 
circumstances lay evidence, of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the in-service injury or disease and the 
current disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) 
(table), and Epps v. Gober, 126 F. 3d 1464, 1468 (Fed. Cir. 
1997) (expressly adopting definition of well-grounded claim 
set forth in Caluza, supra), cert. denied sub nom. Epps v. 
West, 141 L.Ed. 2d 718, 118 S. Ct. 2348 (1998) (mem.).  Until 
a well-grounded claim has been presented, VA has no duty to 
assist a claimant.  Morton v. West, 12 Vet. App. 477 (1991), 
mot. for en banc review den'd July 28, 1999.  In the absence 
of proof of a present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  


Analysis
The veteran seeks service connection for a dental disability 
of a lower tooth that he asserts was chipped while he was in 
service on active duty.  Entitlement to service connection 
for compensation purposes requires the presence of disability 
such as disabilities that are the result of osteomyelitis or 
osteoradionecrosis, or due to the loss, malunion or limited 
motion of the mandible, maxilla, ramus, condyloid process, or 
hard palate, or due to the loss of teeth due to loss of 
substance of the body of the upper or lower jaw.  He has 
submitted no medical evidence of a current disability of a 
lower tooth manifested by one of those disabilities.  He has 
submitted no medical evidence in support of the assertion 
that a lower tooth was chipped in service or that he has a 
disability such as those identified under 38 C.F.R. § 4.140, 
nor has he submitted a statement from his sister or anyone 
else that corroborates his account of the injury to a lower 
tooth.  He has submitted no medical evidence that a current 
disability attributed to a chipped lower tooth is linked to 
service.  As none of the three steps of the Caluza analysis 
of whether a claim is well grounded has been met, the Board 
concludes this claim of entitlement to service connection for 
dental disability of a lower tooth is not well grounded.  


ORDER

A well-grounded claim not having been presented, service 
connection for a dental disability of the lower teeth for 
compensation purposes is denied.  



		
	John E. Ormond, Jr.  
	Member, Board of Veterans' Appeals



 

